Citation Nr: 1755203	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 15-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left shoulder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as depression.

4. Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958, and from July 1959 to June 1961. In August 2017, the Veteran died. The appellant is his surviving spouse. Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims. 38 U.S.C. § 5121A (2012). In a November 2017 memorandum, the RO found that the appellant could be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the claims for entitlement to a rating in excess of 10 percent for degenerative arthritis of the left shoulder, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.  

The appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 
	
A December 2015 rating decision denied the Veteran's petition to reopen claims of entitlement to service connection for a right shoulder disability and for an acquired psychiatric disability. In February 2016, the Veteran submitted a timely notice of disagreement. In an April 2016 rating decision, service connection for degenerative arthritis of the left shoulder, previously rated under Diagnostic Codes 5003-5201, was established as directly related to military service. A 10 percent disability rating was assigned. In June 2016, the Veteran filed a timely notice of disagreement with the rating assigned. 

The RO has not as of yet provided a statement of the case with respect to these issues. However, the appellant's substitution form appears to relate to all open claims, and the November 2017 memorandum allowing the appellant's substitution specifically referenced the service-connection and increased-rating claims identified on the title page. The Board therefore finds that the Veteran's notices of disagreement have not been satisfied or otherwise addressed. 

The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on these issues. Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued. See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that as the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is inextricably intertwined with the remanded claims, it too must be remanded. Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, further consideration of entitlement to SMC based on the need for aid and attendance or by reason of being housebound must be deferred. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left shoulder, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability must be issued, and the appellant should be advised of the time period in which to perfect her appeal. 

Only if the appellant's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the appellant perfects her appeals as to these claims or (2) the time period for doing so expires, whichever occurs first. 

2. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations, including the appeal as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.. If any benefit sought on appeal remains denied, issue the appellant a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




